NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JUGAL K. TANEJA,                         )
                                         )
                 Appellant,              )
                                         )
v.                                       )             Case No. 2D18-236
                                         )
FIRST STREET AND FIFTH AVENUE,           )
LLC a/k/a FSFA, LLC; DOWNTOWN            )
ST PETE PROPERTIES, LLC, a Florida       )
limited liability company; BROADWAY      )
BANK, an Illinois Banking company;       )
FUEL INVESTMENT & DEVELOPMENT )
II, LLC, a Florida limited liability     )
company; PARAGON MORTGAGE                )
HOLDINGS, LLC, a Florida limited         )
liability company; ABED, INC., a Florida )
corporation; INDIRA LALWANI,             )
individually; FUEL GROUP, LLC, a         )
Florida limited liability company; SMITH )
SANTIESTEBAN ALLEN ARCHITECTS, )
INC., a Florida Corporation; PATRICK     )
T. LENNON; MACFARLANE                    )
FERGUSON & McMULLEN, P.A.;               )
CHANDRESH SARAIYA, individually;         )
                                         )
                 Appellees.              )
___________________________________)

Opinion filed January 30, 2019.

Appeal from the Circuit Court for Pinellas
County; John A. Schaefer, Judge.

William J. Cook and Chris A. Barker of
Barker | Cook, Tampa, for Appellant.
John Anthony and Andrew J. Ghekas of
Anthony & Partners, LLC, Tampa, for
Appellee, First Street and Fifth Avenue,
LLC.

No appearance for remaining Appellees.



PER CURIAM.


             Affirmed.


KHOUZAM, SLEET, and BADALAMENTI, JJ., Concur.




                                           -2-